IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Oak Tree Condominium Association,            :
                                             :
                     Appellant               :
                                             :
              v.                             : No. 794 C.D. 2015
                                             : Submitted: October 9, 2015
John R. Greene, Sr. and Linda M.             :
Greene, and Wells Fargo Bank, N.A.           :
and Gary A. Hartman, Sheriff                 :

BEFORE:       HONORABLE DAN PELLEGRINI, President Judge1
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION BY
SENIOR JUDGE COLINS                                         FILED: February 3, 2016

              Before this Court is Oak Tree Condominium Association’s
(Association) appeal of the February 9, 2015 order of the Mercer County Court of
Common Pleas (Trial Court) denying the Association’s request to set aside the
November 3, 2014 Sheriff’s sale of 112 D Clubhouse Drive, Shenango Township,
West Middlesex, Pennsylvania (Property).2
              The Association’s first argument on appeal is procedural. Following
the Trial Court’s order denying the Association’s request to set aside the Sheriff’s
sale of the Property, the Association filed a motion for post-trial relief on February
20, 2015. The Trial Court scheduled a hearing for disposition of the motion on
March 26, 2015. On April 10, 2015, the Trial Court issued an opinion and order
concluding that because the matter had not gone to trial, the motion for post-trial

1
 This case was assigned to the opinion writer on or before December 31, 2015, when President
Judge Pellegrini assumed the status of senior judge.
2
  By October 6, 2015 order of this Court, appellee Wells Fargo Bank, N.A. was precluded from
filing a brief in this matter. The only appellee in this matter is Gary A. Hartman, Sheriff.
relief was properly styled as a motion for reconsideration. See Pa. R.C.P. No.
227.1(c). The Trial Court further concluded that because reconsideration of the
February 9, 2015 order had not been expressly granted within the prescribed 30-
day period, the Trial Court no longer had jurisdiction to address the merits of the
Association’s motion.3         We agree.      Accordingly, we quash the Association’s
appeal.
                Before this Court, the Association argues that pursuant to
Pennsylvania Rule of Civil Procedure 227.14 (Rule 227.1), a motion for post-trial
3
 The Trial Court also concluded that, even if jurisdiction was retained, the Association’s motion
was without merit.
4
    The relevant text of the rule and notes provide:
          (a) After trial and upon the written Motion for Post-Trial Relief filed by any
          party, the court may
                  (1) order a new trial as to all or any of the issues; or
                  (2) direct the entry of judgment in favor of any party; or
                  (3) remove a nonsuit; or
                  (4) affirm, modify or change the decision; or
                  (5) enter any other appropriate order.
                           Note: The motion for post-trial relief replaces the
                           following motions and exceptions: motion for new
                           trial, motion for judgment notwithstanding the
                           verdict, motion upon the whole record after
                           disagreement of a jury, motion in arrest of
                           judgment, motion to remove a nonsuit and
                           exceptions following the decision of the judge in a
                           trial without jury.

                       The following rules provide for the filing of
                       exceptions, e.g., Equity Rule 1534 (exceptions to a
                       fiduciary's account), Partition Rule 1569
                       (exceptions to a master's report) and Divorce Rule
                       1920.55-2 (exceptions to a master's report), Support
                       Rule 1910.12(e) (exceptions to a hearing officer's
                       report) and Execution Rule 3136(d) (exceptions to
                       sheriff's schedule of proposed distribution).

                                                2
       (b) Except as otherwise provided by Pa.R.E. 103(a), post-trial relief may not be
       granted unless the grounds therefor,
              (1) if then available, were raised in pre-trial proceedings or by
              motion, objection, point for charge, request for findings of fact or
              conclusions of law, offer of proof or other appropriate method at
              trial; and
                       Note: If no objection is made, error which could
                       have been corrected in pre-trial proceedings or
                       during trial by timely objection may not constitute a
                       ground for post-trial relief.
                       ***
              (2) are specified in the motion. The motion shall state how the
              grounds were asserted in pre-trial proceedings or at trial. Grounds
              not specified are deemed waived unless leave is granted upon
              cause shown to specify additional grounds.

       (c) Post-trial motions shall be filed within ten days after
              (1) verdict, discharge of the jury because of inability to agree,
              or nonsuit in the case of a jury trial; or
              (2) notice of nonsuit or the filing of the decision in the case of a
              trial without jury.

       If a party has filed a timely post-trial motion, any other party may file a post-trial
       motion within ten days after the filing of the first post-trial motion.

                        Note: A motion for post-trial relief may be filed
                        following a trial by jury or a trial by a judge
                        without a jury pursuant to Rule 1038. A motion
                        for post-trial relief may not be filed to orders
                        disposing of preliminary objections, motions for
                        judgment on the pleadings or for summary
                        judgment, motions relating to discovery or other
                        proceedings which do not constitute a trial. See
                        U. S. National Bank in Johnstown v. Johnson,
                        487 A.2d 809 (Pa. 1985).
                        ***
       (d) A motion for post-trial relief shall specify the relief requested and may request
       relief in the alternative. Separate reasons shall be set forth for each type of relief
       sought.
       ***
Pa. R.C.P. No. 227.1 (emphasis added).
                                                 3
relief is proper when a party is appealing an order under the Uniform
Condominium Act, 68 Pa. C.S. §§ 3101-3414. In support of this argument, the
Association relies upon Centennial Station Condominium Association v. Schaefer
Company Builders, 800 A.2d 379 (Pa. Cmwlth. 2002), and specifically this Court’s
statement that “[b]oth parties sought post-trial relief, and the original order was
modified by orders of May 31, 2001 and June 6, 2001.” Id. at 382. In relying on
Centennial Station, the Association’s argument overlooks the fact that the parties
in Centennial Station were before this Court on appeal following a bench trial. Id.
In the instant matter, there simply was no trial.
             Where a party has filed a timely motion for reconsideration following
entry of a final order and the trial court has expressly granted the request for
reconsideration, the 30-day period within which an appeal must be taken will stop
and begin to run anew only after the entry of the trial court’s decision on
reconsideration. Pa. R.A.P. 903(a), 1701(b)(3). A party’s filing of a motion for
reconsideration, however, does not stay the appeal period; the appeal period is only
tolled where the trial court “expressly grants” the request for reconsideration. Pa.
R.A.P. 1701(b); Moore v. Moore, 634 A.2d 163, 167 (Pa. 1993) (“Rule 1701(b) of
the [Pennsylvania Rules of Appellate Procedure] codified this well established
principle regarding the inherent authority of the trial court, and clarified the fact
that a motion for reconsideration does not act as a stay of the appeal period.”); In
re Merrick’s Estate, 247 A.2d 450, 454-455 (Pa. 1968) (a timely request for
reconsideration “would not have had the effect of tolling the appeal statute where
no stay of proceedings has been asked and granted”). An order that “expressly
grants” a request for reconsideration must clearly state that the final order is
rescinded and reconsideration is granted; “the establishment of a briefing schedule,


                                           4
hearing date, or issuance of a rule to show cause does not suffice,” to toll the 30-
day period within which a party must appeal. Valley Forge Center Associates v.
Rib-It/K.P., Inc., 693 A.2d 242, 245 (Pa. Super. 1997).
             By contrast, where a trial has taken place and timely post-trial motions
have been filed pursuant to Rule 227.1, the appeal period does not begin to run
until the trial court has issued a decision on the post-trial motions. Chalkey v.
Rouse, 805 A.2d 491, 496 (Pa. 2002); Lane Enterprises, Inc. v. L.B. Foster Co.,
710 A.2d 54 (Pa. 1998). Pursuant to Rule 227.1, post-trial motions are mandatory
where a party seeks to preserve issues that the party wishes to raise on appeal
following a trial. Chalkey, 805 A.2d at 492 (Pa. 2002). The purpose of Rule 227.1
is to allow the trial court the opportunity to examine its ruling and correct any
errors in the first instance, as well as to frame the issues should appellate review be
necessary. Chalkey, 805 A.2d at 494 n.9.
             While trial courts should be flexible in considering whether filings
may be construed as motions for post-trial relief or motions for reconsideration, the
discretion a trial court may exercise is limited by its jurisdiction. Kurtas v. Kurtas,
555 A.2d 804, 806 (Pa. 1989); Arches Condominium Association v. Robinson, __
A.3d__, __, (Pa. Cmwlth. No. 361 C.D. 2015, filed December 29, 2015), 2015 WL
9467327, slip op. at 3-5; De Lage Landen Financial Services, Inc. v. Rozentsvit,
939 A.2d 915, 923 (Pa. Super. 2007); Gemini Equipment Co. v. Pennsy Supply,
Inc., 595 A.2d 1211, 1213 (Pa. Super. 1991). A timely motion styled as one for
reconsideration where post-trial motions are proper can be treated as a post-trial
motion where the request for relief comports with the requirements delineated in
Rule 227.1(a)(4)—to affirm, modify or change a decision—but an impermissible
motion for post-trial relief cannot be treated as a proper motion for reconsideration


                                          5
where the appeal period has run before the motion is acted upon. Prior to the 30-
day appeal period, a trial court has broad authority to modify or rescind an order,
and is within its authority to exercise its discretion to decide even untimely
motions where there is no objection. See 42 Pa. C.S. § 5505 (“a court upon notice
to the parties may modify or rescind any order within 30 days after its entry…if no
appeal from such order has been taken or allowed.”);         Arches Condominium
Association v. Robinson, __ A.3d__, __, 2015 WL 9467327 at *4-5 (Pa. Cmwlth.
2015). However, a trial court relinquishes its ability to act once the 30-day period
has passed and a motion for reconsideration has not been expressly granted to toll
the appeal period.
            In the instant matter, post-trial motions were improperly filed and the
Trial Court did not expressly grant reconsideration. Pa. R.C.P. No. 227.1(c); Coco
Brothers, Inc. v. Board of Public Education of School District of Pittsburgh, 608
A.2d 1035, 1036-1037 (Pa. 1992).        Instead, the Trial Court issued an order
scheduling a hearing to address the Association’s post-trial motions on March 26,
2015.   (See Certified Record Item No. 23, Trial Court’s February 23, 2015
scheduling order.)   The opposing parties below objected to the Association’s
request for relief, arguing that the Trial Court lacked jurisdiction because the 30
days within which the Trial Court had broad authority to modify or rescind its
order had passed.     The Trial Court examined the Association’s motion and
determined that it was properly one for reconsideration. In most instances the Trial
Court could have then considered whether treating the motion as if it had been
properly filed by the Association would prejudice the opposing parties. Kurtas,
555 A.2d at 806; Arches Condominium, __ A.3d at __, slip op. at 4-5. However,
because the improper filing allowed the appeal period to run, the Trial Court


                                         6
lacked discretion to treat the motion as though it had been properly filed because
the Trial Court was without jurisdiction.
             Under the Pennsylvania Rules of Civil and Appellate Procedure, the
Association was required to appeal the Trial Court’s February 9, 2015 order within
30 days or file a motion for reconsideration, which if granted, would result in an
appealable order. The Association did not appeal the Trial Court’s February 9,
2015 order and the Association did not file a motion for reconsideration that was
expressly granted by the Trial Court. Instead, the Association has appealed to this
Court from the Trial Court’s April 10, 2015 opinion and order where the Trial
Court noted its lack of jurisdiction and, in the alternative, denied the Association’s
request for reconsideration. The Trial Court’s April 10, 2015 order is a non-
appealable order. See, e.g., In re Merrick’s Estate, 247 A.2d at 454-455; City of
Philadelphia v. Frempong, 865 A.2d 314, 318-319 (Pa. Cmwlth. 2005).
Accordingly, we quash the Association’s appeal.


                                    __________________________________
                                     JAMES GARDNER COLINS, Senior Judge




                                            7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Oak Tree Condominium Association,      :
                                       :
                 Appellant             :
                                       :
           v.                          : No. 794 C.D. 2015
                                       :
John R. Greene, Sr. and Linda M.       :
Greene, and Wells Fargo Bank, N.A.     :
and Gary A. Hartman, Sheriff           :



                                     ORDER


           AND NOW, this 3rd day of February, 2016, the appeal in the above-
captioned matter is QUASHED.


                                __________________________________
                                 JAMES GARDNER COLINS, Senior Judge